Exhibit 10

 

AMENDMENT NUMBER ONE

AMENDED AND RESTATED SEVERANCE AGREEMENT

WHEREAS, Patapsco Bank (the “Bank”) and [name] (the “Employee”) entered into an
amended and restated severance agreement on [date] (the “Agreement”); and

WHEREAS, the Bank and the Employee desire to amend the Agreement in order for it
to conform to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the relations and guidance issued with
respect to Section 409A of the Code.

NOW, THEREFORE, it is AGREED that effective as of [date] the Agreement is
amended as follows:

Section 1(b) of the Agreement shall be deleted and replaced in its entirety with
the following new Section 1(b):

“(b) Change in Control; Termination for Good Reason. Notwithstanding any other
provision of this Agreement to the contrary, with advance written notice to the
Bank as provided for below, the Employee may terminate his employment under this
Agreement for Good Reason within twenty-four (24) months of a Change in Control
(as defined in paragraph (a)(4) of this Section 1, and the Employee shall
thereupon be entitled to receive the payment described in Sections 1(a)(1) and
1(a)(2) of this Agreement. For purposes of this Agreement, a voluntary
termination by the Employee shall be considered a termination with Good Reason
if the conditions stated in both clauses (1) and (2) are satisfied—

(1) a voluntary termination by the Employee shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Employee’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Employee’s advance written
consent—

(i) a material diminution of the Employee’s base compensation,

(ii) a material diminution of the Employee’s authority, duties, or
responsibilities,

(iii) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report, or



--------------------------------------------------------------------------------

(iv) a requirement that the Employee move his personal residence of or perform
his principal executive functions by more than fifteen (15) linear miles from
his primary office.

(2) the Employee must give notice to the Bank of the existence of one or more of
the conditions described in clause (1) within ninety (90) days after the initial
existence of the condition, and the Bank shall have thirty (30) days thereafter
to remedy the condition.”

The Agreement shall be amended by adding the following new Section 9:

“9. Internal Revenue Code Section 409A. The Bank and the Employee intend that
their exercise of authority or discretion under this Agreement shall comply with
Section 409A of the Code. If any provision of this Agreement does not satisfy
the requirements of Section 409A of the Code, the provision shall be applied in
a manner consistent with those requirements, despite any contrary provision of
this Agreement. If any provision of this Agreement would subject the Employee to
additional tax or interest under Section 409A of the Code, the Bank shall reform
the provision. However, the Bank shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Employee to additional tax or interest, and the Bank shall not be required
to incur any additional compensation expense as a result of the reformed
provision. References in this Agreement to Section 409A of the Code include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Section 409A of the Code.”

IN WITNESS WHEREOF, the parties have executed this amendment to the Agreement as
of the date written above.

 

ATTEST:     THE PATAPSCO BANK       By:     Secretary       Its President &
Chief Executive Officer       WITNESS:     EMPLOYEE             [name]